Citation Nr: 0734232	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of 
hepatitis C to include liver damage.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In October 2005, the veteran presented testimony at the 
Louisville RO before a Decision Review Officer (DRO).  In 
July 2007, the veteran presented testimony at the Louisville 
RO by the use of video conferencing equipment before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was sitting in 
Washington, DC and who is rendering the determination in this 
case.  Transcripts of these hearings are in the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for the residuals of 
hepatitis C to include liver damage.  In his notice of 
disagreement, received by VA in April 2005, the veteran 
stated that he was hospitalized for hepatitis while in 
service.  The in-service doctor told him that he would have 
hepatitis for life and that sometimes it would lay dormant.  
The veteran added that at an unspecified time during service, 
after he was not allowed to take leave to see a family 
member, he became depressed and used drugs intravenously for 
the first time and was given rehabilitation in service.  
During his October 2005 DRO hearing, the veteran testified 
that his hepatitis went into remission until the mid 1990s 
and in approximately 2005, a doctor informed him that he was 
suffering from liver damage secondary to hepatitis C.  The 
veteran felt he contracted hepatitis from a girl during 
service because she was treated for it too.  The veteran 
admitted to using IV drugs after service but denied using 
drugs in service, as well as sharing needles or razors, or 
having blood transfusions.  During his July 2007 hearing, the 
veteran contended that his findings of hepatitis B in service 
might have been hepatitis C because little was known about 
hepatitis C in the 1970s.  The veteran believed he was 
diagnosed with hepatitis C in 1988 or 1998.  

The veteran was scheduled to report for a VA examination in 
connection with his claim in July 2007 but failed to report.  
At the time of his July 2007 hearing, the veteran testified 
that he never received the notice of his VA examination 
because he was homeless and submitted a letter from his 
social worker who assisted with his housing which indicated 
that the veteran was homeless from July 2006 to November 
2006.  Based on his letter, the Board finds good cause for 
his failure to report to his VA examination and that his 
examination should be rescheduled.  38 C.F.R. § 3.655.  
Further, as will be discussed below, the veteran was found to 
have hepatitis B in service and now has a diagnosis of 
hepatitis C.  The Board finds that a remand is necessary to 
discuss the relationship, if any, between the veteran's in-
service findings of hepatitis B and current findings of 
hepatitis C.  

In June 2004 the National Personnel Records Center (NPRC) was 
unable to locate the veteran's service medical records and 
the veteran was notified of such in a September 2004 letter.  
However, the veteran's clinical records pertaining to a 
period of hospitalization in February 1974 were received in 
June 2006.  A nursing note dated February 7, 1974, reflected 
that the veteran was admitted to the hospital with complaints 
of weakness, jaundice, and dark urine for one week.  The 
veteran denied IV drug use.  A February 7, 1974, clinical 
record noted that the veteran had an initial impression of 
undifferentiated hepatitis.  An undated clinical record 
revealed that the veteran had a history of chest pain and 
dark yellow urine for one week.  The veteran denied blood 
donation but stated "he used drugs (slsag)" prior to 
military service.  A document entitled in-processing drug 
history dated in February 20, 1974, indicated that the 
veteran had a previous history of hepatitis.  A February 22, 
1974, clinical record contained a finding of hepatitis A, 
Australian Antigen negative, not Pr and no history of opiate 
abuse in the last eight months.  A March 1974 narrative 
summary stated that the veteran was hospitalized from 
February 7, 1974, to February 22, 1974.  The record 
summarized the aforementioned treatment entries.  The veteran 
reported that he used parenteral opiates prior to military 
service.  His abdomen showed that his liver was down two 
finger breaths and tender with the spleen not palpable.  The 
veteran was discharged with a diagnosis of hepatitis, 
Australian Antigen positive, history of drug abuse.  The 
diagnosis was hepatitis, Type B, Australian Antigen Positive 
with no history of drug abuse within the past eight months.  

Post-service VA treatment records dated from June 1998 to 
June 2004 reflected that in June 1998 the veteran admitted 
using crack in the past.  The veteran reported in May 2004 
that he was told in March 2004 while he was hospitalized that 
his liver was deteriorating.  The veteran had a diagnosis of 
hepatitis C.  VA treatment records dated from June 2004 to 
September 2004 showed that in June 2004 the veteran reported 
using cocaine in the 1970s and reported the risk factors of 
multiple sexual partners and substance abuse in September 
2004.  VA treatment records dated from September 2004 to 
April 2005 noted that laboratory results had been reviewed in 
December 2004 and there were findings of elevated liver 
function tests (lfts), hepatitis C, and negative hepatitis B 
and C results.  VA treatment records dated from approximately 
December 2004 to June 2006 appeared to contain laboratory 
results pertaining to hepatitis results dated in December 
2004.  A December 2004 liver echogram revealed a normal 
appearing liver.  In April 2006, the veteran stated that he 
began using cocaine at age 18 but stopped at 40, crack at 48 
but stopped at 49, and cannabis at 18 but stopped in the 
1980s.  The veteran claimed that he did not have any 
disciplinary actions, Article 15s, or court martials as a 
result of his substance abuse in service.  VA treatment 
records dated from June 2006 to March 2007 showed that the 
veteran was still using drugs and alcohol in October 2006.  

As noted above, the veteran's service medical records were 
not located.  When a claimant's medical records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  The veteran stated in his April 
2005 NOD that he was treated for his substance abuse during 
service.  Because the veteran's service medical records are 
not available, the Board concludes that the veteran's 
personnel records should be obtained to attempt to verify any 
rehabilitation treatment for substance abuse.  
Accordingly, the case is REMANDED for the following action:

1.  Please obtain the veteran's service 
personnel records pertaining to any 
treatment for substance abuse or 
rehabilitation.  

2.  After the development in 1 has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his claim 
for the residuals of hepatitis C to 
include liver damage.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the clinical records and VA 
treatment reports, and after conducting 
any necessary testing, the examiner 
should indicate the nature and etiology 
of the veteran's hepatitis C and 
complaints of liver damage and render any 
diagnoses related to such.  

b.  If the veteran is found to have 
hepatitis C, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the in-service clinical records and VA 
treatment reports--as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran contracted 
hepatitis C during his active service 
(February 1972 to July 1974), as opposed 
to before or after service.  If so, the 
examiner should opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that he contracted 
hepatitis as the result of something in 
service other than IV drug use.  The 
Board is particularly interested in 
whether the February 1974 findings of 
hepatitis B, Australian Antigen positive 
are related to his current findings of 
hepatitis C.  Additionally, if the 
veteran is found to have liver damage, 
please opine as the relationship between 
such and the February 1974 findings of 
hepatitis B.

When rendering his opinion, the examiner 
should please consider the February 22, 
1974, clinical record that contained a 
finding of hepatitis A, Australian 
Antigen negative, not Pr and no history 
of opiate abuse in the last eight months.  
The examiner should also thoroughly 
review the March 1974 narrative summary 
which indicated that the veteran was 
hospitalized from February 7, 1974, to 
February 22, 1974, wherein he was 
admitted with complaints of weakness, 
chest pain, jaundice, and dark urine for 
one week and stated that he used 
parenteral opiates prior to military 
service.  Please note the findings that 
his liver was down two finger breaths and 
tender with the spleen not palpable and 
that he was discharged with a diagnosis 
of hepatitis B, Australian Antigen 
positive with no history of drug abuse 
within the past eight months.  

The examiner should also see the May 2004 
VA treatment entry diagnosis of hepatitis 
C; December 2004 laboratory results 
including findings of elevated liver 
function tests (lfts), hepatitis C, and 
negative hepatitis B and C results; 
December 2004 liver echogram that 
revealed a normal appearing liver; April 
2006 treatment entry in which the veteran 
stated that he began using cocaine at age 
18 but stopped at 40, crack at 48 but 
stopped at 49, and cannabis at 18 but 
stopped in the 1980s.  

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  When the development requested has 
been completed, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for the 
residuals of hepatitis C to include liver 
damage should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


